COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 ALORICA AND ALORICA, INC.,                                         No. 08-18-00158-CV
                                                  §
                              Appellants,                             Appeal from the
                                                  §
 v.                                                                 243rd District Court
                                                  §
 ELVIA JASSO,                                                     of El Paso County, Texas
                                                  §
                                Appellee.                          (TC# 2018-DCV-1535)
                                                  §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed because the trial court has vacated the interlocutory order that is the subject of this

appeal. On August 30, 2018, the trial court denied Appellants’ motion to compel arbitration, and

Appellants filed notice of appeal. On November 2, 2018, the trial court signed an order vacating

the August 30, 2018 order. See TEX.R.APP.P. 29.5 (while an appeal from an interlocutory order is

pending, the trial court retains jurisdiction of the case and unless prohibited by statute may make

further orders, including one dissolving the order complained of on appeal).

       It is well established that a court is prohibited from deciding moot controversies. National

Collegiate Athletic Association v. Jones, 1 S.W.3d 83, 86 (Tex. 1999). A case is moot if a

justiciable controversy ceases to exist at any stage of the legal proceedings, including the appeal.

In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005). This appeal became moot
when the trial court vacated the order denying Appellants’ motion to compel arbitration.

Accordingly, we dismiss the appeal as moot. All pending motions are denied as moot.



                                            GINA M. PALAFOX, Justice
November 28, 2018

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-